Citation Nr: 0202183	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for acid reflux.  

3.  Entitlement to service connection for peripheral 
neuropathy, poor blood circulation and numbness.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
carpal tunnel syndrome.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to May 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran provided testimony at a videoconference hearing 
before the undersigned Board Member in September 2001, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the issues currently on appeal has been completed.

2.  The veteran's service medical records show no treatment 
for or diagnosis of sinusitis, acid reflux, peripheral 
neuropathy, poor blood circulation, and/or numbness during 
active service  

3.  The evidence on file, including the post-service medical 
records, reflect that the veteran's problems regarding 
sinusitis, acid reflux, peripheral neuropathy, poor blood 
circulation, and numbness originated many years after her 
discharge from service, and there is no competent medical 
opinion which causally relates any of these disabilities to 
active service.

4.  Service connection was previously denied for carpal 
tunnel syndrome, hypertension, and rheumatoid arthritis by a 
September 1994 rating decision.  The veteran was informed of 
this decision, and did not appeal.

5.  The evidence submitted to reopen the veteran's claims of 
service connection for carpal tunnel syndrome, hypertension, 
and rheumatoid arthritis, either does not bear directly and 
substantially upon the specific matters under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of any of these claims.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for sinusitis, acid 
reflux, peripheral neuropathy, poor blood circulation, and 
numbness.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The September 1994 rating decision denying service 
connection for carpal tunnel syndrome, hypertension, and 
rheumatoid arthritis is final.  38 U.S.C.A. § 4005(c) (1988) 
(38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001)); 38 C.F.R. 
§ 20.1103 (1994 & 2001).
3.  New and material evidence not having been submitted to 
reopen the claims of entitlement to service connection for 
carpal tunnel syndrome, hypertension, and rheumatoid 
arthritis, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

With respect to the veteran's claims of service connection, 
the Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate these claims, and the 
veteran has not identified any pertinent evidence that has 
not been obtained or requested by the RO.  In fact, the 
veteran indicated at her videoconference hearing that the VA 
had all of her pertinent medical records.  (T. 3, 6-7).  
Moreover, for the reasons stated below, the Board finds that 
any additional development, to include a medical examination 
or opinion, is not reasonable based on the facts of this 
case.  Thus, the Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case.

As an additional matter, the Board notes that the RO did not 
explicitly refer to the provisions of the VCAA when it 
adjudicated the case below.  However, for the reasons stated 
above, the Board has found that VA's duties under the VCAA 
have been fulfilled.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


General Background.  No disabilities were noted on the 
veteran's August 1962 enlistment examination, or on a 
subsequent service examination conducted in October 1962.  
Further, her sinuses, heart, vascular system, upper and lower 
extremities, feet, spine, and other musculoskeletal 
conditions were all clinically evaluated as normal on both of 
these examinations.  Her blood pressure was noted as 110/70 
(systolic/diastolic) in August 1962, while the October 1962 
showed blood pressure readings of 100/60 and 98/60.  
Additionally, at the time of these examinations, she 
indicated that she had never experienced rheumatic fever, 
sinusitis, high or low blood pressure, frequent indigestion, 
stomach, liver or intestinal trouble, swollen or painful 
joints, or arthritis or rheumatism.

The veteran's service medical records show no treatment for 
or diagnosis of sinusitis, acid reflux, peripheral 
neuropathy, poor blood circulation, numbness, carpal tunnel 
syndrome, hypertension, or rheumatoid arthritis while on 
active duty.  However, records from March 1963 do show 
treatment for complaints of swollen ankles since August 1962.  
Physical examination revealed +1 pitting of both problem 
areas.  Three days after initial evaluation, it was noted 
that she had marked improvement, and that there was no edema.  

The veteran's May 1963 separation examination reflects that 
she was pregnant.  In addition, her lower extremities were 
clinically evaluated as abnormal due to minimal pre-tibial 
edema.  No other abnormalities were noted, and her sinuses, 
heart, vascular system, upper extremities, feet, spine, and 
other musculoskeletal conditions were clinically evaluated as 
normal.  Her blood pressure was noted as 110/78.  Moreover, 
she indicated at the time of this examination that she had 
never experienced rheumatic fever, sinusitis, high or low 
blood pressure, frequent indigestion, stomach, liver or 
intestinal trouble, swollen or painful joints, or arthritis 
or rheumatism.

In September 1976, more than 13 years after her separation 
from service, the veteran submitted an application for VA 
benefits.  She reported that she had not worked for a year 
due to a car accident in January 1976.  Further, she reported 
that she had pain and numbness in both hands, arms and 
shoulders, and that she had been receiving therapy from a 
private physician twice a week.  However, she had exhausted 
her state disability benefits and had applied for 
Supplemental Security Income.  She also reported that she had 
been employed as a secretary at a travel agency prior to her 
accident.  

No decision appears to have been made regarding the veteran's 
September 1976 application for VA benefits.  Thereafter, the 
record reflects that the veteran submitted a new claim for VA 
benefits in December 1993.  

Various VA and private medical records were subsequently 
added to the file which, together, cover a period from 1978 
to 1993.  This includes records associated with employment.  
Among other things, the evidence includes forms labeled 
"Physical Fitness Inquiry for Motor Vehicle Operators" 
dated in May 1979 and September 1982.  On both of these 
forms, the veteran indicated, in part, that she had never 
experienced high or low blood pressure, arthritis, 
rheumatism, or swollen joints.

Records from May 1978 reflect that the veteran was treated 
for a sore throat.  She was subsequently treated for cold 
symptoms in September and October 1978.

Records from August and November 1978 note treatment for a 
laceration of the right index finger, distal tip, after it 
was "stuck" with a staple.  

Records from October 1978 note that the veteran's left great 
toe was discolored and swollen after a 5 gallon bottle of 
water was dropped on the toe.

Records from February 1979 reflect treatment for a stiff 
neck.

A December 1982 pathology report includes a diagnosis of 
histologic findings consistent with rheumatoid nodule in the 
region of the left knee.  Subsequent records from August 1984 
reflect that the veteran was admitted for treatment of 
chronic intermittent swelling of the lower extremities.  A 
nuclear venogram revealed perfusion defects were more 
extensive than ventilatory abnormalities suggesting the 
presence of very mild bilateral pulmonary embolic disease.  
The venogram was suggestive of prior thrombophlebitic disease 
within the tibial systems bilaterally, which was more marked 
on the right.  Clinical correlation was noted to be warranted 
with respect to the acuteness or chronicity of venous 
disease.  Discharge diagnosis was probable old 
thrombophlebitis of the lower extremities, right greater than 
left.  

Additional records from August 1984 note complaints of 
swollen ankles.  Similarly, the veteran was treated for 
complains of swollen feet in May 1987.  Records from July 
1987 note a seven year history of generalized swelling.  The 
impression was generalized edema with secondary joint 
arthralgias.  
In August 1987 the veteran was referred for evaluation of 
bilateral leg swelling.  A six year history of leg swelling 
was reported.  Additional records from this same month note 
the veteran had been thoroughly worked up for bilateral leg 
edema, puffiness of the eyelids and pain in the right and 
left knees.  A venacavogram was negative.  Another record 
included an assessment of lower extremity edema with nuclear 
venogram pattern consistent with venous disease.  It was 
noted that cyclical edema could not be ruled out.  Also noted 
were arthralgias of unknown etiology.  

Records from September 1987 note bilateral swelling of the 
lower extremities with increased pain in the knees.  The 
assessment was edema secondary to venous insufficiency.  
There was no evidence of underlying renal, hepatic, collagen, 
vascular or obstructive disease.  

Also in September 1987, the veteran underwent a vascular 
surgery consult.  The veteran reported that in the last eight 
years she had had progressive swelling over her entire body.  
She also had aching pains intermittently from her toes to her 
mid back in both lower extremities.  The swelling seemed to 
increase during the day.  There was no definite history of 
deep venous thrombosis.  She was uncertain whether or not she 
had a pulmonary embolus.  There was no history of hemoptysis 
or shortness of breath.  Her face, eyelids and fingers also 
got puffy.  There was no history of stroke or transient 
ischemia attack (TIA) or amaurosis fugax but she said that 
her left eye would go blurry or dim about once a week.  There 
was no history of claudication or rest pain in the feet.  She 
had never had a stasis ulcer.  There was no history of 
hypertension.  She smoked 5-7 cigarettes a day.  Extensive 
rheumatologic evaluation, evaluation of renal and cardiac 
function and serum protein had all been negative.  Her blood 
pressure was reported as 104/72 in the right arm and 104/78 
in the left arm.  Doppler examination of the common femoral 
veins revealed normal respiratory variation, normal 
augmentation with compression of the calf and thigh.  There 
was no reflux with compression of the abdomen.  There was no 
chronic venous insufficiency skin changes or varicose veins 
of significance in either leg.  The impression was there was 
no objective evidence of chronic venous insufficiency at that 
time.  The examiner doubted there was lymphedema, since by 
history the process was generalized affecting all extremities 
and the face.  Further, the examiner commented that a 
generalized process such as angioedema might account for the 
systemic nature of the symptoms though the examiner was 
uncertain as to the cause of the veteran's problem.  

Records from October 1987 show complaints of arthralgias of 
the back, hips, and knees, and that the veteran reported 
having arthralgias which had increased over the past ten 
years.  It was noted that she was taking Premarin to control 
vasomotor symptoms.  The assessment was rule out angioedema.  
She was referred for evaluation of chronic venous 
insufficiency.  The consultant reported no objective evidence 
of chronic venous insufficiency.  

An allergy consultation conducted in December 1987 resulted 
in an impression of chronic lower extremity swelling for over 
20 years with some facial swelling over the last five to six 
years.  Further, it was noted that there were many factors 
that indicated that it was not angioedema, including the fact 
the problem tended to occur in dependent areas.  There was 
also pitting edema, which was improved with diuretics, but 
not improved with antihistamines.  The examiner did not think 
the problem was likely related to any food or medicine as the 
veteran's history did not indicate any temporal association 
with those items.  It was noted that the veteran had 
previously been worked up without any demonstration of a 
significant underlying disease such as connective tissue 
disease, renal disease, hypothyroidism or cardiovascular 
process.  The examiner wrote there was a condition called 
idiopathic edema which was reviewed in "Hospital Practice" 
from December 15, 1985, PP. 68E through 68T.  It was noted 
that the veteran did not fit many of the clinical features 
described in the syndrome, but that might be what she had.  

In September 1989 the veteran complained of swollen feet, 
numbness of the left hand and left sided pain.  She also 
reported a history of questionable rheumatoid arthritis.  The 
assessment, following examination, was rheumatoid arthritis 
by history.  

Records from January 1991 reflect that testing revealed 
borderline high distal latencies of the median nerve at the 
wrists, suggestive of possible mild compromise.  There was 
slowed conduction velocity across the left ulnar nerve at the 
elbow consistent with ulnar nerve compromise at the elbow.  
Additionally, there was a slight drop in conduction velocity 
at the right elbow portion of the ulnar nerve that was not 
diagnostic of compromise.  It was noted that the degree of 
claimed disability seemed excessive in comparison to clinical 
examination.  Records from later that same month show an 
assessment of chronic non-specific aches and pains with a 
prolonged off work status which might indicate an element of 
secondary gain.  

Records from August 1991 reflect that the veteran inquired 
about her carpal tunnel and that she was trying to establish 
that as the cause of her whole body complaints.  The 
assessment was chronic myofascial pain syndrome.  
Perpetuating factors included idiopathic edema, chronic sleep 
disturbance, obesity, postural stress and other factors.  

Also in August 1991, the veteran was referred for a 
Rheumatology consult.  The referring physician stated the 
veteran had a long history of multiple pains and swellings 
which she found intolerable.  The physician had seen her to 
rule out carpal tunnel syndrome without definite nerve 
conduction velocity changes and only partial symptom picture 
for carpal tunnel syndrome.  It was noted that the veteran 
also complained of idiopathic edema.  The physician requested 
an opinion as to the presence of absence of inflammatory 
connective tissue disorder and the nature and management of 
the edema.  

A Rheumatology consult was ultimately conducted in October 
1991.  The impression following examination of the veteran 
was that her symptoms were compatible with fibromyalgia.  
However, it was noted that these symptoms could be suggestive 
of early rheumatoid arthritis.  

Records from January 1993 note that the veteran was status 
post multiple motor vehicle accidents with back injury.  She 
also had pain and tingling in her hands, bilaterally for two 
to three years.  Further, she had nocturnal numbness and 
numbness when driving.  She also had a history of chronic 
frontal headaches that were worse in cold weather.  
Assessments included probable bilateral carpal tunnel 
syndrome and sinus headaches.  

In March 1993, the veteran sought treatment for numbness to 
knuckle areas.  Past medical history included migraine 
headaches and possible degenerative joint disease.  Blood 
pressure was reported as 112/76.  The assessments included 
migraine headaches, with a possible allergic component, 
possible early degenerative joint disease and probable early 
carpal tunnel syndrome.  Records dated three weeks later show 
a diagnosis of probable carpal tunnel syndrome.  

An allergy examination was conducted in May 1993, and  a 
history of negative allergy testing at Kaiser ten years 
previously was noted at that time.  It was also noted that 
the veteran had had angioedema since the mid to late 1970's.  
Symptoms included swelling on the soles and palms as well as 
swelling of the face and eyelids.  There were no systemic 
symptoms.  Moreover, it was noted that the veteran had a long 
history of myalgia.  

An undated VA medical record revealed the veteran had 
markedly less swelling with minimal morning swelling that 
progressed with standing.  She had mild swelling of the hands 
and feet.  There was no history of nasal or facial fractures 
or surgery.  There was no history of polyps or documented 
sinusitis.  Ear, nose and throat examination was within 
normal limits.  The impression was angioedema headaches of 
"?".  A sinus series and allergy testing were planned.  

Allergy testing conducted in June 1993 showed that the 
veteran had selective positive reactions to several 
allergens.  A sinus series was within normal limits with no 
evidence of sinusitis.  

Records from September 1993 note that the veteran still had 
headaches and leg swelling.  Her blood pressure was recorded 
as 138/98.  The assessments included increased blood pressure 
with a note to start Feldene; intermittent edema; early 
degenerative joint disease; and carpal tunnel.  Records from 
that same date note that  the veteran was started on 
Felodipine because of hypertension measured as 138/98.  

In October 1993, it was noted that the veteran had been newly 
started on blood pressure medication.  Her blood pressure was 
recorded as 118/90.  Subsequent records from November 1993 
note that her blood pressure was under good control on 
Felodipine.  Further, it was noted that her chronic headaches 
were likely due to stress.  A computed tomography (CT) scan 
was recommended to rule out a mass or sinusitis.  Early 
degenerative joint disease was also noted.  

Also on file is a September 1993 decision from the U.S. 
Department of Labor's Employee's Compensation Appeals Board.  
This decision denied the veteran's claim of entitlement to 
the establishment of disability beginning August 17, 1990, 
and her need for medical treatment as being causally related 
to a March 1987 employment injury or to typing in her 
employment.  This decision reflects that the veteran 
contended that she was diagnosed with carpal tunnel syndrome 
which she attributed to the typing she performed as part of 
her federal employment beginning in March 1978.  She also 
asserted that her right hand was more affected than her left 
due to a March 1987 injury when she banged her right hand and 
wrist on her desk.  

Service connection was denied for carpal tunnel syndrome, 
hypertension, and rheumatoid arthritis by a September 1994 
rating decision.  This decision noted that the service 
medical records were negative for complaints of or treatment 
for bilateral carpal tunnel syndrome, rheumatoid arthritis, 
and hypertension.  Further, there was no objective medical 
evidence of hypertension manifested to a compensable degree 
within the one year presumptive period following discharge 
from active duty.  It was also stated that there was no 
objective evidence that any of these conditions were incurred 
in or aggravated by service.

The veteran was informed of the September 1994 rating 
decision by correspondence dated in that same month, as well 
as her right to appeal.  Although the veteran submitted a 
statement later that same month, she stated that she had 
never requested a "service-connected" pension.  Rather, she 
had applied for, and was still applying for, a nonservice-
connected pension.  In short, she did not express 
disagreement with the denial of service connection for 
bilateral carpal tunnel syndrome, rheumatoid arthritis, and 
hypertension.  No additional statements appeared to have been 
received from the veteran within one year of notification of 
the September 1994 rating decision.  Since she did not appeal 
this decision, it became final.

Regarding the veteran's claim of entitlement to nonservice-
connected disability pension benefits contained in her 
September 1994 statement, the RO sent correspondence in 
October 1994 which informed her that her December 1993 claim 
for pension benefits had been denied.  The RO told the 
veteran her service was not considered to have been during a 
period of war.  

The veteran submitted a new application for VA benefits in 
July 2000.  By this application, she indicated that she was 
entitled to service connection for carpal tunnel syndrome, 
hypertension, rheumatoid arthritis, sinusitis, peripheral 
neuropathy, acid reflux, and poor blood circulation/numbness.  
Thereafter, the RO sent correspondence to the veteran in 
August 2000, requesting that she submit evidence in support 
of her claims.  Moreover, the RO informed the veteran that 
since the September 1994 rating decision had denied her 
carpal tunnel, hypertension, and rheumatoid arthritis claims 
she needed to submit new and material evidence to reopen 
these claims.

By an October 2000 rating decision, the RO denied the 
veteran's claims.  With respect to the sinusitis, acid 
reflux, peripheral neuropathy, poor blood circulation and 
numbness claims, the RO found that the medical evidence on 
file did not show that the veteran currently had these 
conditions, or that there was a valid link to service.  The 
RO also found that new and material evidence had not been 
presented to reopen the carpal tunnel, hypertension, and 
rheumatoid arthritis claims.

The veteran appealed the October 2000 rating decision to the 
Board.  In her November 2000 Notice of Disagreement, she 
asserted that she did not use drugs and she had never been an 
alcoholic.  Further, she contended that her physician at the 
VA Medical Center (VAMC) informed her that her health had 
been seriously compromised because of exposure to "some 
unidentified chemical."  The veteran reported that the only 
one locale she had been near which could have caused this 
type of nerve damage was Fort McClellan, Alabama.  In 
addition, she reported that, with what little information she 
had, all of her health problems, including sinusitis, acid 
reflux, peripheral polyneuropathy, venous insufficiency, 
(poor blood circulation), and numbness (tingling, pain), were 
all symptoms of nerve damage.  As to the question of whether 
or not she had exposed herself to chemicals at another 
location, she wrote she did not know.  She noted that she had 
worked for the government, Department of Defense and the Air 
Force for thirteen years.  She asserted because she passed 
her military physicals with no indications of health 
problems, then there was nowhere else could she have come in 
contact with a chemical covert enough to affect her 
peripheral nerves over a slow, long period of time except at 
Fort McClellan.  

Additional VA medical records were subsequently added to the 
file which cover a period from 1996 to 2001.  The initial 
records from December 1996 reflect, in part, that the veteran 
was receiving psychiatric treatment following a motor vehicle 
accident in January 1996.  The veteran reported that, with 
the exception of mild hypertension and rheumatoid arthritis, 
she was in her usual good state of health up until the 
January 1996 motor vehicle accident.  She reported no major 
injuries, but noted that she had had persistent right knee 
pain, left arm pain, as well as back and neck pain.  Further, 
she reported that these pains had led to a significant amount 
of distress and inability to maintain her job as a nursing 
assistant which required her to be on her feet many hours of 
the day; she had been unemployed since the accident.  In 
addition, it was noted that the veteran presented an 
organized list of a variety of somatic complaints, including 
tension headaches, blurry vision, tingling in the hands which 
she reported was due to a history of carpal tunnel syndrome; 
ear aches, sinus problems, teeth hurting; a history of 
anxiety attacks lasting several minutes which occurred most 
days; as well as a history of sleeplessness and feeling 
depressed since the accident.

The subsequent VA medical records reflect treatment on 
numerous occasions for a variety of medical problems.  For 
example, it was noted on various occasions that her problem 
list included local superficial swelling, gastroesophageal 
reflux disease (GERD), dysphagia, acute bronchitis, hip pain, 
tinea pedis, carpal tunnel syndrome, swelling of limb, 
neuropathy, sinusitis, sural neuropathy, venus insufficiency, 
hyperlipidemia, pulmonary fibrosis, allergic rhinitis, 
depression, upper respiratory infection (URI), hypertension, 
microscopic hematuria, osteoarthritis, anxiety, and bacterial 
vaginosis.  These records also include treatment records and 
evaluations signed by the individual whom the veteran 
identified in her Notice of Disagreement as informing her 
that her condition was due to exposure to a strong chemical.  
However, a thorough review of these medical records shows no 
competent medical opinion which causally relates any of the 
veteran's current medical problems to her period of active 
service.

Records from March 1998 note, in part, that the veteran was 
receiving workers' compensation for a torn ligament in her 
leg, and for carpal tunnel syndrome.

Subsequent records from October 1998 note, in part, that the 
veteran reported she had applied for service connection 
"because of neuropathy which may have been due to exposure 
to chemicals."  No opinion was proffered regarding this 
contention.
Records from September 2000 note that the veteran was treated 
for a right shoulder injury that occurred when she fell off 
her bed.  Subsequent records from November 2000 note that the 
veteran reported she had neuropathy, and that she was being 
treated for apparent shoulder pain.  The veteran reported 
that she had pain and numbness all over her body including 
her face, which she stated she had had for years and 
described it as burning, sharp, and dull.  She related her 
pain (apparent neuropathy) to chemical exposure during the 
1960s.  No opinion was proffered regarding this contention.

Records from November 2001 note, in part, that the veteran 
had rheumatoid arthritis and hypertension; that she had been 
diagnosed with polyneuropathy in the past; and that she was 
referred to Neurology by her primary care doctor because of a 
recent right shoulder injury with pain controlled with TENS 
unit.  It was noted that her pain and numbness began many 
years earlier, starting in 1975 or so, coming and going, and 
that she first sought treatment in the early 1990s.  

At the September 2001 videoconference hearing, the veteran 
testified that her primary physician at the VAMC informed her 
that the only way that she could have come in contact with 
something that would alter the peripheral nerve would be if 
she was in contact with a strong chemical.  Further, she 
contended that her sinusitis, peripheral vascular disease, 
hypertension, and rheumatoid arthritis were all due to 
chemical exposure as well.  The veteran reported that the 
only place she had been close to a strong chemical was at 
Fort McClellan, Alabama, where she did her basic training.  
She testified that this facility was the chemical warfare 
headquarters for all of the Army.  When asked if she had 
personally come in contact with any chemicals she replied 
that she just did not know.  The only other place she worked 
was at the Department of Defense, where she worked in a 
converted hangar where airplanes were stored.  (T. 2).  
Further, the veteran asserted that from what she understood 
about peripheral neuropathy, it was the type of ailment that 
lay dormant in the body until it was triggered by trauma.  
When asked when she first experienced symptoms of peripheral 
polyneuropathy, she reported numbness and tingling which 
first began a couple of months after she got out of the 
service.  At the time, she thought it was just from sleeping 
on her arm or that she had gotten a cramp.  (T. 3)  She 
indicated that her VA physician first diagnosed peripheral 
neuropathy in 1997.  She reported that they had been trying 
to treat her with other medication, but had not identified 
it.  Regarding her sinusitis, she testified that she first 
had symptoms of sinusitis in 1991, 1992.  With respect to 
peripheral vascular disease, she testified that she first 
noticed these symptoms in 1978, but that her symptoms 
"exploded," after the January 1996 motor vehicle accident.  
When asked, she indicated that she did not start having these 
problems at the time of the accident, but it was what 
triggered it to a point where they could identify it was 
peripheral neuropathy.  

In addition, she testified that she first noticed problems 
with her wrists in 1978 which continued through 1991.  She 
found out that she had hypertension in 1992, and that a Dr. B 
in California told her that her hypertension was the result 
of exposure to chemicals.  The veteran maintained that she 
had never taken drugs other than prescription drugs and had 
never been a drinker, and, as such, she believed her military 
service was the only place she could have been exposed.  (T. 
7-8).  Regarding her rheumatoid arthritis, she said that she 
first had symptoms in 1978.  She also testified that she had 
acid reflux for the last two or three years.  Moreover, she 
indicated that after Fort McClellan she went Fort Rucker, 
Alabama, which was the only other place she could think of 
where she could have been exposed to a strong chemical.  (T. 
9).  She further testified that she did not notice any of 
these problems when she left the military in 1963, except for 
normal leg cramps which she thought was from too much 
marching.  She had not attributed these problems to any long-
term condition at that time.  Also, she maintained that she 
did not have cramps, swelling or health problems prior to 
going into the military.  (T. 10).  




I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
other organic diseases of the nervous system, when they are 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Similarly, if a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for sinusitis, acid 
reflux, peripheral neuropathy, poor blood circulation, and 
numbness.

The Board notes that the evidence on file, including the in- 
and post-service medical records, reflect that the veteran's 
problems regarding sinusitis, acid reflux, peripheral 
neuropathy, poor blood circulation, and numbness originated 
many years after her discharge from service.  

With respect to the veteran's own contentions, the Board 
notes that the VA medical treatment records from December 
1996 and thereafter note that she had worked as a nursing 
assistant prior to her January 1996 motor vehicle accident.  
However, there is no evidence that she is qualified to 
provide a competent medical opinion regarding the etiology of 
her sinusitis, acid reflux, peripheral neuropathy, poor blood 
circulation, and numbness.  The veteran has proffered no 
evidence that she possesses the medical training to provide 
more than basic, minimal care to the injured and sick.  
Moreover, there is no evidence that she received any special 
training or acquired any medical expertise in matters related 
to etiological determinations of conditions such as her 
sinusitis, acid reflux, peripheral neuropathy, poor blood 
circulation, and numbness.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The veteran has contended that the disabilities for which she 
is seeking service connection are due to chemical exposure, 
and that she was informed of this by her primary care 
physician at the VAMC and a Dr. B in California.  However, it 
has been held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  More 
importantly, a review of the medical records on file, which 
include evaluations and treatment by the individual 
identified by the veteran as her primary care physician at 
the VAMC, does not show any such medical opinion.  The Board 
acknowledges that the VA medical records, including records 
dated in October 1998 and November 2000, indicate that the 
veteran alleged her peripheral neuropathy was due to chemical 
exposure, but no additional comments or opinions were made by 
competent medical health professionals regarding these 
contentions of the veteran.  The fact that the veteran's 
statements concerning the etiology of her neuropathy were 
transcribed by health care providers does not turn such 
statements into competent medical evidence.  As the Court has 
noted, "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  LeShore v. Brown, 8 Vet. App. 
406, 410 (1995).

Even if there was a medical opinion on file which related the 
etiology of the veteran's sinusitis, acid reflux, peripheral 
neuropathy, poor blood circulation, or numbness to chemical 
exposure, the record does not support a finding that the 
veteran was actually exposed to chemicals - to include 
herbicides - during her active service.  No such exposure is 
noted in the service medical records.  Further, as stated 
above, the veteran testified at her videoconference hearing 
that she did not know whether she was actually exposed to 
chemicals during service.  She essentially testified that she 
thought she must have been exposed during service as it was 
the only place she could think of where such exposure could 
have occurred, especially since she was stationed at Fort 
McClellan which was the chemical warfare headquarters for all 
of the Army.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
Since the veteran does not know whether she was actually 
exposed to chemicals during active service, or even what type 
of chemicals she could have possibly been exposed to, and 
there is no indication of chemical exposure in the service 
medical records, a finding that such exposure actually 
occurred would be based on nothing more than pure 
speculation.  

As the evidence does not support a finding that the veteran 
was exposed to chemicals during active service, to include 
herbicides, the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309(e) are not for application in the instant case.  
Moreover, a review of the medical records does not show that 
the veteran's neuropathy qualifies as acute or subacute 
peripheral neuropathy pursuant to 38 C.F.R. § 3.309(e), Note 
2.

In summary, the Board finds that the evidence on file shows 
that the veteran's problems regarding sinusitis, acid reflux, 
peripheral neuropathy, poor blood circulation, and numbness, 
originated many years after service; no competent medical 
evidence is on file which causally relates any of her current 
disabilities to active service, to include chemical exposure 
therein; and that the evidence on file does not show that she 
was actually exposed to chemicals during service.  Thus, the 
Board must conclude that the preponderance of the evidence is 
against these claims.  Moreover, inasmuch as there is no 
competent medical evidence which indicates that the veteran 
has any current disabilities which may be associated with her 
period of active service, then an additional medical 
examination or opinion is not warranted based on the facts of 
this case. .  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d); Hickson, supra; Pond, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for sinusitis, acid 
reflux, peripheral neuropathy, poor blood circulation, and 
numbness, and they must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, No. 01-7006 (Fed. Cir. December 17, 2001).

II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See Barnett v. Brown, 
83 F.3d. 1380 (Fed. Cir. 1996).  It was specifically stated 
in the VCAA that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C. § 5103A(f) (West Supp. 
2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence, and provide for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran has not identified any pertinent evidence 
that is not of record.  As noted above, the veteran indicated 
at her videoconference hearing that the VA had all of her 
pertinent medical records.  (T. 3, 6-7).  Further, to the 
extent that VA has a duty to notify, the Board notes that the 
RO advised the veteran of the evidence necessary to 
substantiate her claim, including the standard for "new and 
material evidence" under 38 C.F.R. § 3.156(a) by the May 
2001 Statement of the Case.  Accordingly, the Board concludes 
that any duty to assist and duty to notify in the instant 
case has been fulfilled, and that no additional assistance to 
the veteran is required based on the facts of the instant 
case. 


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's claims of entitlement to service connection for 
carpal tunnel syndrome, hypertension, and rheumatoid 
arthritis.

As noted above, these claims were previously denied in 
September 1994 because the evidence did not show they were 
diagnosed during service, nor did it show that they were 
incurred in or aggravated by active service.  In addition, 
the evidence did not show that her hypertension was present 
to a compensable degree within the first post-service year.

The additional evidence added to the file since the September 
1994 rating decision includes the VA medical records which 
cover a period from 1996 to 2001, the veteran's own 
statements, and her hearing testimony at the September 2001 
videoconference hearing.

Regarding the additional VA medical records, the Board notes 
that this evidence reflects that the veteran has continued to 
receive treatment for complaints of carpal tunnel syndrome, 
hypertension, and rheumatoid arthritis.  These records are 
"new" to the extent that they were not on file at the time 
of the prior decision in September 1994.  However, there were 
medical records on file at the time of the prior decision 
which showed treatment for these disabilities.  Moreover, the 
medical records added to the file since the prior decision 
concern the current nature and severity of these 
disabilities, and do not address the etiology thereof;  i.e., 
nothing in these records provides a "more complete picture" 
of the circumstances surrounding the origin of these 
disabilities.  Hodge at 1363.  Therefore, the Board finds 
that these records are cumulative and redundant of those 
previously on file, and do not constitute new and material 
evidence.  

With respect to the veteran's own statements and hearing 
testimony, the Board notes that she contended that her 
disabilities were due to in-service chemical exposure.  It 
does not appear that she made any such contentions at the 
time of the September 1994 rating decision.  However, for the 
reasons stated above, the Board had determined that there is 
no competent medical evidence which supports a finding that 
the veteran has any current disability that is causally 
related to chemical exposure, nor that the veteran was 
actually exposed to chemicals during active service.  
Consequently, the Board finds that these contentions do not 
provide a "more complete picture" of the circumstances 
surround the origin of these disabilities (Ibid.), and that 
these contentions are not so significant that they must be 
considered in order to fairly decide the merits of the carpal 
tunnel syndrome, hypertension, and rheumatoid arthritis 
claims.  38 C.F.R. § 3.156(a).

As no other evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
carpal tunnel syndrome, hypertension, and rheumatoid 
arthritis, the Board must conclude that the additional 
evidence either does not bear directly and substantially upon 
the specific matters under consideration, or it is cumulative 
or redundant, or it is not by itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of any of 
these claims.  Thus, new and material evidence has not been 
submitted pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as the 
veteran has not submitted new and material evidence in 
support of her request to reopen, the Board does not have 
jurisdiction to consider these claims or to order additional 
development.  See Barnett, supra.










ORDER

Entitlement to service connection for sinusitis, acid reflux, 
peripheral neuropathy, poor blood circulation, and numbness, 
is denied.

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for carpal 
tunnel syndrome, hypertension, and rheumatoid arthritis, the 
benefit sought on appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

